ORDER
PER CURIAM.
Appellant mother’s parental rights were terminated in an adoption proceeding filed by potential adoptive parents under § 453.040(7), RSMo 2000.1 The judgment of termination prior to adoption, on grounds of abuse and neglect, under *51§ 211.447.4(2), was supported by clear, cogent and convincing evidence, and termination was in the best interest of the children. Affirmed. Rule 84.16(b).

. All statutory references are to the Revised Statutes of Missouri 2000, unless otherwise indicated.